Appeal by the defendant from two judgments of the County Court, Rockland County (Kelly, J.), both rendered February 13, 1991, convicting him of robbery in the second degree under Indictment No. 90-307, and attempted robbery in the second degree under Indictment No. 90-384, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We disagree with the defendant’s claim that he received the ineffective assistance of counsel. Defense counsel’s failure to make certain pretrial motions did not render his performance ineffective in this case (see, People v Rivera, 71 NY2d 705, 709; People v Wells, 187 AD2d 745; People v Creech, 183 AD2d 777). Under the totality of the circumstances, it cannot be said that the defendant was denied his constitutional right to meaningful representation (see, People v Satterfield, 66 NY2d 796; People v Baldi, 54 NY2d 137).
*694Further, we find that the sentences imposed are not excessive. Bracken, J. P., Ritter, Copertino and Santucci, JJ., concur.